UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
RON DIXON, as Conservator for )
Beatrice Jiggetts,            )
                              )
     Plaintiff,               )
                              )
     v.                       )      Civil Action No. 09-1789 (RWR)
                              )
MIDLAND MORTGAGE CO.,         )
                              )
     Defendant.               )
______________________________)

                         MEMORANDUM ORDER

     The defendant removed this action from the Superior Court of

the District of Columbia on September 21, 2009 and on

September 28, 2009 moved under Federal Rule of Civil Procedure

12(b)(6) to dismiss the entire complaint, which raised claims of

breach of contract, trespass and conversion.   On June 29, 2010,

the defendant’s motion was granted as to the plaintiff’s

conversion claim, but denied as to the plaintiff’s breach of

contract and trespass claims.    On August 2, 2010, without seeking

leave to amend, the plaintiff filed an amended complaint

purporting to add a wrongful eviction claim.   (Am. Compl. Docket

Entry #14.)   Under Rule 15(a), a party may amend its pleading

once as a matter of course within 21 days after it is served, 21

days after service of the responsive pleading if the pleading is

one to which a responsive pleading is required, or 21 days after

service of a motion under Rule 12(b), (e), or (f).   Fed. R. Civ.
                                -2-

P. 15(a)(1).   “In all other cases, a party may amend its pleading

only with the opposing party’s written consent or the court’s

leave.”   Fed. R. Civ. P. 15(a)(2).   Because the plaintiff did not

file timely his amended complaint or seek leave to amend or

submit any written consent from the defendant, it is hereby

     ORDERED that plaintiff’s amended complaint [14] be, and

hereby is, STRICKEN.

     SIGNED this 27th day of August, 2010.



                                       /s/
                               RICHARD W. ROBERTS
                               United States District Judge